McDONALD, Presiding Judge.
This is an appeal from an order revoking probation. On July 17, 1964, appellant was convicted for the offense of burglary with intent to commit theft; his punishment was assessed at five years. Imposition of sentence was suspended, and appellant was placed on probation. Motion to revoke probation was granted on the 25th day of September, 1964. Notice of appeal was given. The appeal was dismissed in that cause, No. 37,579, on January 13,1965, 386 S.W.2d 138, because sentence had never been imposed.
Appellant was sentenced on the 2nd day of April, 1965. Notice of appeal was given at that time. A new number, 38,603 was given appellant’s cause for the reason that the prior case, 37,579 had been dismissed.
Using the prior record in 37,579, and the supplemental transcript herein in this cause, which contains the sentence, the proceedings appear to be regular.
There is no statement of facts and no showing that the trial judge abused his discretion in revoking probation.
The judgment is affirmed.